Citation Nr: 1312767	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  08-06 714	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis.

2.  Entitlement to an initial rating higher than 10 percent for chest scars.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1978.

This matter initially came to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for residuals of bilateral collapsed lungs and assigned an initial noncompensable disability evaluation, effective from March 15, 2006.

In an April 2007 rating decision, the RO granted an initial 10 percent rating for residuals of bilateral collapsed lungs, effective from March 15 2006.  At that time, the RO also granted service connection for chest scars and assigned an initial noncompensable disability rating, effective from March 15, 2006.

In May 2008, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

In a November 2008 decision, the Board denied the appeal for an initial rating higher than 10 percent for bilateral collapsed lungs and granted an initial 10 percent rating for chest scars, effective March 15, 2006.

The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (court).  The VA General Counsel and the Veteran's attorney filed a Joint Motion for Remand in September 2009.  

The Joint Motion was based on findings that the Board did not fully address the appellant's allegation that he was constantly in some level of pain and whether his disability picture warranted a referral for extraschedular ratings.  It was further agreed that the Board should have addressed the applicability of the court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) to the appellant's case on appeal.  In an October 2009 Order, the court vacated the Board's decision, and remanded the case to Board consistent with the directives of the Joint Motion.  A copy of the court's Order is in the claims file.

In March 2010, the Board remanded the Veteran's case to the RO for further evidentiary development that included requesting that he identify any VA or non-VA medical treatment for the disabilities at issue and obtaining records of that treatment, and affording him a VA examination.  He underwent VA examination in June 2010 and, in December 2010, the RO received private medical records regarding his treatment.

In August 2011, the Board denied initial ratings higher than 10 percent for residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis and chest scars. 

The Veteran appealed the Board's August 2011 decision to the court.  The VA General Counsel and Veteran's attorney filed a Joint Motion for Remand in March 2012.   The Joint Motion was premised on the Board's failure to discuss the applicability of DeLuca v. Brown to the appellant's case, as directed by the court in the September 2009 Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was also noted that in the Board's March 2010 remand, it was noted that the appellant reported receiving VA treatment but there were no treatment records in the claims file.  The Board had directed the RO to obtain VA treatment records identified by the appellant.  The parties agreed that the Board had not made any specific finding regarding whether the RO attempted to obtain VA records.  Id.  In a March 2012 Order, the court vacated the Board's August 2011 decision, and remanded the matter to the Board consistent with the directives of the Joint Motion.  A copy of the court's Order is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2009 Joint Motion, the parties agreed that the Board should address whether the court's decision in DeLuca v. Brown, 8 Vet. App. at 202 had applicability in the current case.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran testified that his chest scars were not tender to touch but movement caused cramps at the scar sites that increased with heightened activity.  

The Veteran was last examined by VA in June 2010.  The examiner reported that the Veteran had five chest scars that were well healed and non tender, ranged up to 24 centimeters long, and were not painful or superficial, and did not cause skin breakdown, inflammation, edema, or keloid formation or other disabling effects.  However, the examiner did not address whether the Veteran's chest scars caused limitation of motion or function based on pain and or cramping with activity, as he reported.  See e.g., Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (to the effect that a VA examination is inadequate if it does not report the extent of additional limitation caused by pain).

Because the examination did not contain all the findings to determine whether DeLuca is applicable in accordance with the Joint Motions. A new examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (to the effect that a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability).

Further, in a February 15, 2010 statement, the Veteran's attorney wrote that the Veteran "has received additional treatment both from VA and private medical providers", and requested that VA obtain those records.

In its March 2010 remand, the Board directed the RO to "ask the Veteran to identify the location and name of any VA facility or private medical facility where he received treatment for the disabilities at issue" and obtain those records.  

In a March 30, 2010 letter, RO requested that the Veteran "complete, sign, and return...the enclosed VA Form 21-4142, Authorization for Release of Information".  He was asked to identify all medical facilities and providers and the dates of treatment.  The Veteran did not respond to the RO's letter.  The "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

On the other hand it may be possible to obtain recent VA treatment records without further information from the Veteran.

To date, it is unclear if the Veteran received VA medical treatment for the disabilities at issue, as stated by his attorney.  Further effort should be made to determine if the Veteran received VA medical treatment and, if so, to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA medical facility at which he received treatment for the disabilities at issue, and the dates of such treatment.  

Then take all necessary steps to obtain the records.  Regardless of the Veteran's response, determine whether there are relevant records at the Salem VA Medical Center, which appears to be the closest VA facility to his residence.

If any requested records cannot be obtained, inform the Veteran of the missing records, of the actions that were taken to obtain the records, and of any further actions that will be taken with regard to his claim.

2.  Ask the Veteran to identify any non-VA treatment for the conditions at issue since May 2010 regarding the disabilities at issue; and to provide authorization for VA to obtain those records.

If any records cannot be obtained the Veteran must be notified of the missing records, of the attempts made to obtain those records, and of any further actions that will be taken with regard to the claim.  

If the Veteran fails to identify any VA medical treatment, he should be advised that his claim will be decided based on the evidence in his claim file.  

If he fails to furnish the necessary releases for additional private medical records, he should be advised to obtain the records and submit them to VA.

3.  Schedule the Veteran for a VA examination performed by a physician with expertise to evaluate the current severity and all manifestations of his service-connected residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis and associated chest scars.  

The claims file should be available for the examiner's review.  All indicated tests and studies should be performed, including pulmonary function tests.

a. The examiner should state whether the residuals of bilateral collapsed lungs, status post left thoracotomy with bilateral pleurodesis and associated chest scars result in chronic residuals consisting of severe, painful motion or weakness in the affected area(s) or whether there are intermediate degrees of residual weakness, pain or limitation of motion. 

The examiner should report the ranges of motion for any joint in which there is limitation due to the service connected disability.

b. The examiner should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination or flare ups.  This determination should be expressed in terms of degrees of additional limited motion. 

4.  The agency of original jurisdiction should review the examination report to ensure that it contains all information necessary to rate the service-connected pulmonary disability with associated chest scars.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

